Case 3:18-cv-00966-SMY Document 220-5 Filed 09/18/20 Page 1 of 21 Page ID #3979




                   EXHIBIT E
Case 3:18-cv-00966-SMY Document 220-5 Filed 09/18/20 Page 2 of 21 Page ID #3980




                                HIGHLY CONFIDENTIAL

                            SUBJECT TO PROTECTIVE ORDER



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


                         CASE NO. No. 3:18‐cv‐0966 MJR‐DGW



                               CATHERINE ALEXANDER,
                                     Plaintiff,

                                         v.

                       TAKE‐TWO INTERACTIVE SOFTWARE, INC.;
                           2K GAMES, INC.; 2K SPORTS INC.;
                       WORLD WRESTLING ENTERTAINMENT, INC.;
                         VISUAL CONCEPTS ENTERTAINMENT;
                         YUKE’S CO., LTD.; and YUKE’S LA INC.,
                                     Defendants.




                      EXPERT REBUTTAL REPORT OF RYAN J. CLARK

                                 FEBRUARY 21, 2019
Case 3:18-cv-00966-SMY Document 220-5 Filed 09/18/20 Page 3 of 21 Page ID #3981




    1        INTRODUCTION

    1.1      Qualifications

    I am Ryan J. Clark, a founding Member at Hoffman Clark LLC, an integrated certified public
    accounting and consulting firm specializing in business, intellectual property and financial
    advisory services. Hoffman Clark provides objective analyses across a broad spectrum of strategic
    and forensic issues from accounting and valuation to a comprehensive range of forensic
    evaluation services.

    My expertise extends to tax and financial reporting requirements, management consulting,
    corporate finance and valuation. I have also served in a variety of economic, business, and
    financial analyses on behalf of clients in commercial, intellectual property and forensic
    investigative matters. My services in these matters include calculating lost profits, excess costs
    incurred, diminution of value, class action claims, and unjust enrichment. I have also conducted
    forensic accounting investigations pertaining to allegations involving fraud, shareholder disputes,
    whistleblower complaints and improper employee activities. I have served as an expert witness
    in court and arbitration matters on questions relating to economic damages and valuation subject
    areas.

    In addition to my practice at Hoffman Clark, I have served as an Adjunct Professor on the Faculty
    at Washington University in St. Louis School of Law. I have received several certifications from
    professional organizations. I have received the Certified Valuation Analyst (CVA) certification
    from the National Association of Certified Valuation Analysts. I have received the Accredited in
    Business Valuation (ABV) certification from the American Institute of Certified Public Accountants.
    I have received the Certified in Financial Forensics (CFF) certification from the American Institute
    of Certified Public Accountants.

    I am a graduate of St. Louis University School of Business where I received an MBA degree and a
    graduate of Truman State University where I received a B.S.B.A. degree with a major in
    accounting. I am a Certified Public Accountant (CPA) licensed in the State of Missouri.

    My curriculum vitae which further describes my qualifications including my testimony for at least
    the last 4 years is attached hereto and incorporated herein by reference as Exhibit A.




     HIGHLY CONFIDENTIAL                                                                             2
Case 3:18-cv-00966-SMY Document 220-5 Filed 09/18/20 Page 4 of 21 Page ID #3982




    1.2     Assignment

    I have been retained by The Simon Law Firm, P.C., counsel on behalf of the plaintiff Catherine
    Alexander (herein referred to as “plaintiff”), to provide an analysis of the validity and reliability of
    the opinions of the defendants’ damages expert, James E. Malackowski (“Mr. Malackowski”). This
    report contains my opinions concerning Mr. Malackowski’s damages opinions based upon analysis
    of the data and information reviewed by me as of the date of this report.

    I have not been retained to provide an opinion concerning liability and do not express any opinion
    concerning liability. For purposes of my analyses and this report, I have been asked to presume
    that the Court finds in favor of plaintiff with respect to infringement.

    This report is HIGHLY CONFIDENTIAL within the meaning of the Protective Order entered in this
    case and is intended solely for use in connection with this case and may not be inspected, copied,
    distributed, quoted, or otherwise used for any other purpose.

    1.3     Investigation Performed

    I have performed various tasks during the course of my investigation in this matter, including, but
    not limited to: discussing with counsel for plaintiff the background of the issues and the objective
    of the engagement; reviewing and studying documents produced in the litigation relevant to the
    issue of damages and remedies; reviewing the deposition transcript of Catherine Alexander;
    reviewing written discovery responses and disclosures; reviewing and analyzing publicly available
    information; reviewing various expert reports and reviewing Mr. Malackowski’s opinions of
    plaintiff’s damages presented in his report dated February 7, 2019.

    1.4     Data and Information

    I have reviewed various data and information during my investigation and analysis in this matter.
    My investigation included a review of certain pleadings and various data and information
    produced by plaintiff and defendants in this case, other discovery, and other publicly available
    information. A list of data and information considered in the preparation of this report is attached
    hereto and incorporated herein by reference as Exhibit B.




     HIGHLY CONFIDENTIAL                                                                                 3
Case 3:18-cv-00966-SMY Document 220-5 Filed 09/18/20 Page 5 of 21 Page ID #3983




    2.        BACKGROUND

    2.1       Copyright Infringement Damages

    I understand that Catherine Alexander inked several tattoos on Randy Orton between 2003 and
    2008 including an upper back tribal tattoo, tribal tattoos on Mr. Orton’s forearms and upper arms,
    and sleeve tattoos consisting of a Bible verse design, a dove, a rose and skulls. Reproductions of
    these tattoos appear in WWE 2K16, WWE 2K17 and WWE 2K18 (the “Video Games”). 1

    It is my understanding that the relevant statutory provision governing remedies for violations of
    the U.S. Copyright Act is 17 U.S.C. § 504 (1) (b) which states that a copyright owner is entitled to
    recover:

              [A]ctual damages suffered by him or her as a result of the infringement, and any
              profits of the infringer that are attributable to the infringement and are not taken
              into account in computing the actual damages. In establishing the infringer's
              profits, the copyright owner is required to present proof only of the infringer's
              gross revenue, and the infringer is required to prove his or her deductible
              expenses and the elements of profit attributable to factors other than the
              copyrighted work. Id.

    The copyright owner is therefore entitled to recover any profits of the infringer that are
    attributable to the infringement.

    I understand that the Total Gross Revenues for the WWE 2K16, WWE 2K17, and WWE 2K18 Video
    Games (“Accused Video Games”) from April 2015 through August 2018 are $418,692,526, and the
    Total Net Revenues for the same period are $343,336,334.2




    1
        First Amended Complaint, pp. 5‐8.
    2
        TAKE‐TWO_0001332_HIGHLY_CONFIDENTIAL.XLSX

        HIGHLY CONFIDENTIAL                                                                          4
Case 3:18-cv-00966-SMY Document 220-5 Filed 09/18/20 Page 6 of 21 Page ID #3984




    2.2      Mr. Malackowski’s Damages Opinions

    Mr. Malackowski’s opinions are summarized below.3

          a) Ms. Alexander has not experienced any actual damages as a result of the alleged copyright
              infringement by Take‐Two.

          b) Based in part on the opinions of Dr. Jablonski and Dr. Bogost, there is no market for
              licensing tattoos for depiction in video games of tattoos on the athletes on whom the
              tattoos are inked in real life, and such a market is unlikely to develop.

          c) No revenues or profits from the sale of the accused WWE 2K video games are attributable
              to the alleged copyright infringement and there are no damages under the allowed
              remedy of infringer’s profits.

    3.       OPINIONS

    A summary of my opinions and the bases for my opinions are outlined below.

          A. I disagree with Mr. Malackowski’s calculation of Take‐Two’s gross profits earned from
              the sale of the Accused Video Games.

    Mr. Malackowski calculated Take‐Two earned gross profits of approximately $71.6 million or 20.9
    percent of its total net revenues from the sale of the Accused Video Games from April 2015
    through August 2018.4 Interestingly, Take‐Two reported the company earned gross profits of 45.1
    percent of its total net revenue for the period covering April 2015 through March 31, 2018. (See
    attached Exhibit C, Schedule 301). The external development costs, license, internal royalties and
    internal development costs included in Mr. Malackowski’s gross profits calculations are
    significantly higher (as a percentage of total net revenues) than the amounts reported on Take‐
    Two’s Form 10‐Ks. Furthermore, Take‐Two’s FY2018 Form 10‐K reported that the software and
    development costs and royalties included $24.6 million and $21.1 million of stock‐based
    compensation expense in 2018 and 2017, respectively.5 Additionally, Take‐Two reported that its
    research and development costs increased “for the fiscal year ended March 31, 2018, as
    compared to the prior year, due primarily because of increased personnel expense due to (i)

    3
      Expert Report of James E. Malackowski, Section 3.1, p. 4
    4
      Expert Report of James E. Malackowski, Appendix C, Schedule 1.0.
    5
      Take‐Two Interactive Software Inc.’s March 31, 2018 Form 10‐K., p. 29.

        HIGHLY CONFIDENTIAL                                                                        5
Case 3:18-cv-00966-SMY Document 220-5 Filed 09/18/20 Page 7 of 21 Page ID #3985




    increased headcount, including our acquisition of Social Point, and (ii) higher stock‐based
    compensation.”6

    Mr. Malackowski’s calculation of Take‐Two’s gross profits erroneously includes costs not directly
    related to the expenses necessary to produce and sell the Accused Video Games.

          B. I disagree with Mr. Malackowski’s calculation of Take‐Two’s operating profit earned
             from its sale of the Accused Video Games.

    Mr. Malackowski calculated Take‐Two earned operating profits of approximately $6.3 million or
    1.8 percent of its total net revenues from the sale of the Accused Video Games from April 2015
    through August 2018.7 Take‐Two reported the company earned operating profits of 4.3 percent
    of its total net revenue for the period covering April 2015 through March 31, 2018. (See attached
    Exhibit C, Schedule 301). It is curious Mr. Malackowski calculated an operating profit margin from
    the sale of the Accused Video Games that is less than half or 41.2 percent of Take‐Two’s total
    company operating profit margin of 4.3 percent.

    Mr. Malackowski included $4.5 million of marketing team expenses in the operating expenses
    related to the sale of the Accused Video Games for the period covering April 2015 through March
    31, 2018. Id. It is unclear as to what supporting documentation Mr. Malackowski reviewed or
    what independent analysis he performed to support the inclusion of $4.5 million of untracked
    WWE marketing team expenses as direct operating expenses attributable to the Accused Video
    Games.     Further, Mr. Malackowski included $5.4 million of publishing and general and
    administrative expenses in the operating expenses related to the sale of the Accused Video Games
    for the period covering April 2015 through March 31, 2018. 8

    Mr. Malackowski’s calculation of Take‐Two’s operating profit erroneously includes allocated
    operating expenses not directly related to the expenses necessary to produce and sell the Accused
    Video Games.




    6
      Take‐Two Interactive Software Inc.’s March 31, 2018 Form 10‐K., p. 30.
    7
      Expert Report of James E. Malackowski, Appendix C, Schedule 1.0.
    8
      Publishing costs includes support from senior Take‐Two publishing executives. General and
    administrative expenses include support for WWE 2K from Take‐Two teams including finance, legal,
    human resources, information technology and security. [Expert Report of James E. Malackowski, p. 28.]

        HIGHLY CONFIDENTIAL                                                                             6
Case 3:18-cv-00966-SMY Document 220-5 Filed 09/18/20 Page 8 of 21 Page ID #3986




          D. I disagree with Mr. Malackowski’s opinion that none of the profits of Take‐Two are
             attributable to the depiction of the Tattoos in the Accused Video Games.

    I understand that in the video game industry, and specifically the sports video game industry,
    realism is a key driver of consumer demand. One way that the developers of the Video Games
    attempted to achieve realism is the realistic portrayal of the video game characters, including the
    Orton Character. I understand that the Orton Character was a design choice that consisted of
    copying and reproducing the copyrighted Tattoos. 9 Mr. Malackowski disregards Dr. Jay’s survey
    data in which 3% of the respondents to the survey stated that the games’ realism or life‐like
    characters was the main reason for buying the game.10 Additionally, four respondents, or about
    1%, of respondents, identified the depiction of Mr. Orton’s appearance as one of the reasons the
    WWE 2K game was purchased.11

    Dr. Zagal’s opening report stated that a portion of the sales and profits of the WWE 2K Video
    Games are attributable to the copyrighted works. Without the copyrighted tattoos, Orton’s
    character in the Accused Video Game would be perceived as phony or unrealistic and the sales of
    the Video Games would suffer.12 Lebron James agrees with Dr. Zagal regarding the importance of
    the realistic portrayal of athletes with their tattoos in video games as reported by the New York
    Times, “My tattoos are a part of my persona and identity… If I am not shown with my tattoos, it
    wouldn’t really be a depiction of me.”13

    The deliberate inclusion of the tattoos in video games shows that they are a significant element
    of a video games achievement of realism and according to Dr. Zagal are also a driver of consumer
    demand. Therefore, I disagree with Mr. Malackowski’s opinion that none of the profits of Take‐
    Two are attributable to the depiction of the Tattoos in the Accused Video Games.

    4.       COMPENSATION

    Compensation for my time is $425 per hour.




    9
      Opening Expert Report of Jose Zagal on Behalf of Catherine Alexander, November 14, 2018, p. 4.
    10
       WWE 2K Survey Report, E. Deborah Jay, Ph.D., January 7, 2019, p. 11.
    11
       WWE 2K Survey Report, E. Deborah Jay, Ph.D., January 7, 2019, p.19.
    12
       Opening Expert Report of Jose Zagal on Behalf of Catherine Alexander, November 14, 2018, p.5.
    13
       Athletes Don’t Own Their Tattoos. That’s a Problem for Video Game Developers, Jason M. Bailey,
    December 27, 2018.

        HIGHLY CONFIDENTIAL                                                                             7
Case 3:18-cv-00966-SMY Document 220-5 Filed 09/18/20 Page 9 of 21 Page ID #3987




    5.      POTENTIAL ADDITIONAL ANALYSIS

    This report contains my opinions concerning damages based upon analysis of the data and
    information available to me as of the date of this report. It is my understanding that discovery in
    this matter is ongoing. If any additional information that is relevant to the assessment of damages
    is discovered, I may supplement or amend this report and my opinions should additional relevant
    information come to my attention or as otherwise necessary.

    8.      SIGNATURE AND DATE




    Ryan J. Clark, MBA, CPA, CVA, ABV, CFF

    February 21, 2019




     HIGHLY CONFIDENTIAL                                                                            8
Case 3:18-cv-00966-SMY Document 220-5 Filed 09/18/20 Page 10 of 21 Page ID #3988




                              EXHIBIT A
Case 3:18-cv-00966-SMY Document 220-5 Filed 09/18/20 Page 11 of 21 Page ID #3989




                                    RYAN J. CLARK
                                  CURRICULUM VITAE

      RANGE OF        Ryan J. Clark is a founding Member of Hoffman Clark LLC, an
      EXPERIENCE      integrated certified public accounting and consulting firm specializing
                      in business, intellectual property and financial advisory services.
                      Hoffman Clark provides objective advice across a broad spectrum of
                      issues from accounting and strategy to a comprehensive range of
                      forensic evaluation services.

                      Mr. Clark has a broad range of experience in tax and financial
                      reporting requirements, management consulting, corporate finance,
                      and valuation. His work includes a variety of economic, business, and
                      financial analyses on behalf of clients in commercial, intellectual
                      property, and forensic investigative matters. He quantifies financial
                      damages in commercial and intellectual property disputes involving
                      lost profits, excess costs incurred, diminution of business value, class
                      action claims and unjust enrichment. He also conducts forensic
                      accounting investigations pertaining to allegations involving fraud,
                      shareholder disputes, whistleblower complaints, and improper
                      employee activities.

                      Mr. Clark is a Certified Public Accountant (CPA) licensed in the State of
                      Missouri. He has also received several other certifications from
                      professional organizations. He has received the Certified Valuation
                      Analyst (CVA) certification from the National Association of Certified
                      Valuation Analysts. He has received the Accredited in Business
                      Valuation (ABV) certification from the American Institute of Certified
                      Public Accountants. He has received the Certified in Financial
                      Forensics (CFF) certification from the American Institute of Certified
                      Public Accountants.

                      Mr. Clark has served as an Adjunct Professor on the Faculty at
                      Washington University School of Law. He has served as an expert
                      witness in court and arbitration matters on questions related to
                      economic damages and valuation subject areas.

                      Mr. Clark is a graduate of St. Louis University School of Business where
                      he received a Master of Business Administration (MBA) degree and a
                      graduate of Truman State University where he received a Bachelor of

      2/21/19
Case 3:18-cv-00966-SMY Document 220-5 Filed 09/18/20 Page 12 of 21 Page ID #3990




                                                                                 Ryan J. Clark
                                                                                       Page 2


                      Science in Business Administration (B.S.B.A.) degree with a major in
                      accounting.

      POSITION        Member, Hoffman Clark LLC

      CONTACT         8000 Maryland Avenue, Suite 820
      INFORMATION     St. Louis, Missouri 63105 USA
                      Telephone: 314‐863‐8777
                      Email: rclark@hoffmanclark.com

      EDUCATION       Master of Business Administration (MBA),
                      St. Louis University John Cook School of Business, 2003.

                      Bachelor of Science in Business Administration (B.S.B.A),
                      Truman State University with a major in Accounting and Business
                      Administration, 1998.

      FACULTY         Adjunct Professor,
                      Washington University School of Law, Appointed 2008.

      PROFESSIONAL    Certified Public Accountant (CPA),
      CERTIFICATION
                              Missouri State Board of Accountancy, Certificate Number
                              156963, issued May 25, 2000.

                      Certified Valuation Analyst (CVA),

                              National Association of Certified Valuation Analysts,
                              Certificate Number 990627, issued January 16, 2006.

                      Accredited in Business Valuation (ABV),

                              American Institute of Certified Public Accountants, Certificate
                              Number 3585, issued March 31, 2009.

                      Certified in Financial Forensics (CFF),

                              American Institute of Certified Public Accountants, Certificate
                              Number 3459, issued June 30, 2009.

      PROFESSIONAL    National Association of Certified Valuation Analysts (NACVA),
      AFFILIATION     Member: 2004‐present.
Case 3:18-cv-00966-SMY Document 220-5 Filed 09/18/20 Page 13 of 21 Page ID #3991




                                                                                Ryan J. Clark
                                                                                       Page 3


                      Association of Certified Fraud Examiners St. Louis Chapter (ACFE),
                      Member: 2004‐present.

                      American Institute of Certified Public Accountants (AICPA),
                      Member: 1998‐present.

                      Missouri Society of Certified Public Accountants (MSCPA),
                      Member: 1998‐present.

      PROFESSIONAL    Hoffman Clark LLC, 2003‐present.
      HISTORY
                      MPP&W P.C., 1998‐2003.

      UNIVERSITY      Washington University School of Law
      TEACHING
                            Adjunct Professor, Appointed 2008.

                            Accounting For Lawyers, 2008‐2012.

                            Valuation and Licensing of Intellectual Property: Guest Lecturer,
                            Management and Evaluation of Intellectual Property Assets
                            Course, 2007‐2008.

                            Taxation Implications of Licensing Intellectual Property: Guest
                            Lecturer: Business Licensing Course, 2004–2006.

      PRESENTATIONS   “Assessing Misrepresentations in Financial Statements,”
      AND SPEECHES    National Business Institute, Clayton, Missouri, 2016.

                      “Valuing Closely Held Companies,”
                      National Business Institute, Clayton, Missouri, 2015.

                      “Exploring Forensic Accounting and Fraud Examinations,”
                      American Society of Women Accountants – St. Louis Chapter, St. Louis,
                      Missouri, 2012.

                      “Successfully Recovering Losses Due to Fraud,”
                      Institute of Management Accountants – St. Louis Chapter, St. Louis,
                      Missouri, 2011.

                      “Assessing Damages in a Business Dispute,”
                      National Business Institute, Clayton, Missouri, 2010.
Case 3:18-cv-00966-SMY Document 220-5 Filed 09/18/20 Page 14 of 21 Page ID #3992




                                                                               Ryan J. Clark
                                                                                      Page 4


                      “Accounting 101 for Attorneys, Analyzing Financial Statements,”
                      National Business Institute, Clayton, Missouri, 2010.

                      “Business Valuation, Methods and Approaches,”
                      National Business Institute, Clayton, Missouri, 2009.

                      “Valuation and Licensing of Intellectual Property,”
                      Washington University, Guest Lecturer: Management and Evaluation
                      of Intellectual Property Assets Course, 2007‐2008.

                      “Taxation Savings Strategies During Acquisition,”
                      Buying and Selling a Business Seminar, National Business Institute,
                      Clayton, Missouri, 2007.

                      “Taxation Implications of Licensing Intellectual Property,”
                      Washington University, Guest Lecturer: Business Licensing Course,
                      2004–2006.
Case 3:18-cv-00966-SMY Document 220-5 Filed 09/18/20 Page 15 of 21 Page ID #3993




                                                                                          Ryan J. Clark
                                                                                                 Page 5


     EXPERT TESTIMONY

     Matter                              Court                    Type                Work Performed

     [A] Arbitration, [D]
     Deposition, [T] Trial

     Dan Baerthel, et al. v.         Circuit Court      Breach of Fiduciary Loyalty, Valuation Analysis
     Robert K. Zeitler, Sr. et al.    of St. Louis     Unjust Enrichment, Piercing     and Damages
     Case No. 15SL‐CC01384              County,        the Corporate Veil, Violation      Analysis
     [D, T]                            Missouri       of Missouri Securities Act, and
                                                         Fraudulent Nondisclosure

     Steven T. Huff Family, LLC       U.S. District   Breach of Contract, Breach of   Damages Analysis
     v. The Monarch Cement              Court,         Implied Covenant of Good
     Company and City Wide             Western           Faith and Fair Dealing,
     Construction Company              District of     Promissory Estoppel in the
     Case No. 6:15‐cv‐03214‐           Missouri       Alternative, Conversion, and
     BP [D]                                                Unjust Enrichment

     Bruce Huelskamp v.              Circuit Court         Breach of Contract            Accounting
     Alliance Tax and                of St. Charles                                       Analysis
     Accounting Services LLC,           County,
     et al. Cause No. 1411‐            Missouri
     CC01073 [T]

     Bull Moose Tube                  U.S. District       Breach of Contract,             Forensic
     Company, et al. v. John K.      Court, Eastern            Fraudulent              Accounting and
     Martin, et al. Case No.           District of       Misrepresentation, and       Damages Analysis
     4:14‐cv‐00705‐JCH [D]             Missouri           Tortious Conversion

     Ricky L. Rushing, Sr. v.        Circuit Court         Breach of Contract         Valuation Analysis
     Turn Key Tool & Die, Inc.        of Franklin
     Cause No. 12AB‐CC00141             County,
     [D]                               Missouri

     Chavis Van & Storage of          U.S. District        Breach of Contract         Damages Analysis
     Myrtle Beach, Inc. v.           Court, Eastern
     United Van Lines, LLC,
Case 3:18-cv-00966-SMY Document 220-5 Filed 09/18/20 Page 16 of 21 Page ID #3994




                                                                                       Ryan J. Clark
                                                                                              Page 6


     EXPERT TESTIMONY

     Matter                           Court                    Type                Work Performed
     Transportation Services        District of
     Group, Inc., and Unigroup,     Missouri
     Inc. Case No. 4:11CV1299
     RWS [D]

     Evantigroup, LLC v.           U.S. District     Trademark Infringement          Lost Profits
     Mangia Mobile, LLC, et al.       Court,                                       Damages Analysis
     Case No. 4:11CV01328 [D]        Eastern
                                    District of
                                    Missouri

     Susan Lovegreen v. Doris      Circuit Court     Breach of Fiduciary Duty      Trust Accounting
     Lovegreen Revocable            of St. Louis
     Trust Case No. 10SL‐             County,
     PR02733 [D]                     Missouri

     Meir v. Meir Cause No.        Circuit Court    Financial Statement Analysis      Accounting
     08SL‐DR02339‐03 [D, T]         of St. Louis                                       Analysis
                                      County,
                                     Missouri

     Corrigan v. Sun Container,    United States        Breach of Contract         Valuation Analysis
     Inc., et al. [D, A]            Arbitration                                      and Damages
                                  and Mediation                                         Analysis
                                    of St. Louis,
                                     Missouri

     Cord Forwarders, Inc. v.      Circuit Court        Breach of Contract           Lost Profits
     Weekends Only, Inc.                 of                                        Damages Analysis
     Cause No. 05CC‐005041           St. Louis
     [D, T]                           County,
                                     Missouri
Case 3:18-cv-00966-SMY Document 220-5 Filed 09/18/20 Page 17 of 21 Page ID #3995




                                                                             Ryan J. Clark
                                                                                    Page 7


     EXPERT TESTIMONY

     Matter                           Court               Type           Work Performed

     Eugene Keith et al. v. Jim    U.S. District    Breach of Contract   Valuation Analysis
     Thompson et al. Case No.     Court, Eastern                           and Damages
     4:05CV02268 HEA [D]            District of                               Analysis
                                    Missouri

     Traffic Control Company       United States    Breach of Contract   Damages Analysis
     v. Able Industries [D]         Arbitration
                                  and Mediation
                                    of St. Louis,
                                     Missouri
Case 3:18-cv-00966-SMY Document 220-5 Filed 09/18/20 Page 18 of 21 Page ID #3996




                            EXHIBIT B
Case 3:18-cv-00966-SMY Document 220-5 Filed 09/18/20 Page 19 of 21 Page ID #3997



                                          Data and Information
                      Catherine Alexander v. Take-Two Interactive Software, Inc. et al.


      Complaint
      First Amended Complaint
      Plaintiff Catherine Alexander’s Objections and Responses To Defendants Take-Two Interactive
       Software, Inc., 2K Games, Inc., 2K Sports, Inc., and Visual Concepts Entertainment’s Second Set of
       Interrogatories to Plaintiff Catherine Alexander
      Plaintiff’s Objections and Supplemental Responses to Defendants Take-Two Interactive Software,
       Inc., 2K Games, Inc., 2K Sports, Inc., and Visual Concepts Entertainment’s First Set of
       Interrogatories to Plaintiff Catherine Alexander
      World Wrestling Entertainment, Inc.’s Objections and Responses to Plaintiff's First Set of
       Interrogatories
      Defendants Yuke’s Co., Ltd. and Yuke’s LA, Inc.’s Objections and Responses to Plaintiff Catherine
       Alexander’s First Set of Interrogatories
      Plaintiff’s Objections and Responses to Defendants Take-Two Interactive Software, Inc., 2K
       Games, Inc., 2K Sports, Inc., and Visual Concepts Entertainment’s First Set of Interrogatories to
       Plaintiff Catherine Alexander
      Defendants Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc., and Visual
       Concepts Entertainment’s Objections and Responses to Plaintiff Catherine Alexander’s First Set of
       Interrogatories
      Defendant World Wrestling Entertainment, Inc.’s Objections to Plaintiff’s Second Set of
       Interrogatories
      Defendants Yuke’s Co., Ltd. and Yuke’s LA, Inc.’s Objections and Responses to Plaintiff Catherine
       Alexander’s Second Set of Interrogatories
      January 15, 2019 Deposition of Catherine Alexander
      TAKE-TWO_0000982
      TAKE-TWO_0000983
      TAKE-TWO_0001332
      Opening Expert Report of Jose Zagal on Behalf of Catherine Alexander, November 14, 2018
      WWE 2K Survey Report, E. Deborah Jay, PH.D., January 7, 2019
      Expert Report and Declaration of Nina Jablonski, PH.D., January 24, 2019
      Supplemental Expert Report of Jose Zagal on Behalf of Catherine Alexander, February 4, 2019
      Expert Report and Declaration of Ian Bogost, PH.D., February 5, 2019
      Expert Report of James E. Malackowski, February 7, 2019
      Responding Expert Report of Jose Zagal on Behalf of Catherine Alexander, February 21, 2019
      Take-Two Interactive Software Inc.’s March 31, 2018 Form 10-K
      Take-Two Interactive Software Inc.’s March 31, 2017 Form 10-K
      Athletes Don’t Own Their Tattoos. That’s a Problem for Video Game Developers, Jason M. Bailey,
       December 27, 2018.
Case 3:18-cv-00966-SMY Document 220-5 Filed 09/18/20 Page 20 of 21 Page ID #3998




                            EXHIBIT C
               Case 3:18-cv-00966-SMY Document 220-5 Filed 09/18/20 Page 21 of 21 Page ID #3999
                                                                                                                                                           HIGHLY CONFIDENTIAL
Take-Two Interactive Software, Inc.
Consolidated Statements of Operations
For the Fiscal Years Ended March 31, 2016 through 2018
                                                                                                                                                       Schedule 301

(in thousands)
                                                         2016            2017              2018          2016-2018        2016       2017       2018       2016-2018

Net revenue                                          $1,413,698       $1,779,748        $1,792,892       $1,662,113       100.0% 100.0% 100.0%              100.0%

Cost of goods sold
Internal royalties                                     $328,610          $330,782         $383,020         $347,471        23.2%      18.6%      21.4%      20.9%
Product costs                                          $200,206          $255,914         $203,301         $219,807        14.2%      14.4%      11.3%      13.2%
Software development costs and royalties               $223,512          $335,675         $191,400         $250,196        15.8%      18.9%      10.7%      15.1%
Licenses                                                $61,545          $100,588         $120,590          $94,241         4.4%       5.7%       6.7%       5.7%
                                                     --------------    --------------   --------------   --------------   --------   --------   --------    --------
Total cost of goods sold                               $813,873       $1,022,959          $898,311         $911,714        57.6%      57.5%     50.1%       54.9%
                                                     --------------    --------------   --------------   --------------   --------   --------   --------    --------
Gross profit                                           $599,825          $756,789         $894,581         $750,398        42.4%      42.5%      49.9%      45.1%

Operating expenses
Selling and marketing                                  $198,309         $285,453          $256,092         $246,618        14.0%      16.0%      14.3%      14.8%
General and administrative                             $192,452         $211,409          $247,828         $217,230        13.6%      11.9%      13.8%      13.1%
Research and development                               $119,807         $137,915          $196,373         $151,365         8.5%       7.7%      11.0%       9.1%
Business reorganization                                 $71,285                  $0        $14,742          $28,676         5.0%       0.0%       0.8%       1.7%
Depreciation and amortization                           $28,800          $30,707           $43,969          $34,492         2.0%       1.7%       2.5%       2.1%
                                                     --------------   --------------    --------------   --------------   --------   --------   --------    --------
Total operating expenses                               $610,653         $665,484          $759,004         $678,380       43.2%      37.4%      42.3%       40.8%
                                                     --------------   --------------    --------------   --------------   --------   --------   --------    --------
Income (loss) from operations                          ($10,828)         $91,305          $135,577          $72,018        -0.8%       5.1%       7.6%       4.3%

Interest and other, net
Interest income (expense) and other, net               ($29,239)        ($15,690)            $1,048        ($14,627)       -2.1%      -0.9%       0.1%       -0.9%
Foreign currency exchange gain (loss)                    ($1,407)                $0                $0          ($469)      -0.1%       0.0%       0.0%        0.0%
Other                                                       $441                 $0                $0           $147        0.0%       0.0%       0.0%        0.0%
                                                     --------------   --------------    --------------   --------------   --------   --------   --------    --------
Total interest and other, net                          ($30,205)        ($15,690)            $1,048        ($14,949)       -2.1%      -0.9%       0.1%       -0.9%

Gain on long-term investments, net                        $2,683           $1,350                  $0         $1,344        0.2%       0.1%       0.0%        0.1%
Loss on extinguishment of debt                                  $0               $0                $0               $0      0.0%       0.0%       0.0%        0.0%
Gain on convertible note hedges and warrants, net               $0               $0                $0               $0      0.0%       0.0%       0.0%        0.0%
                                                     --------------   --------------    --------------   --------------   --------   --------   --------    --------
Income (loss) before income taxes                      ($38,350)         $76,965          $136,625          $58,413        -2.7%       4.3%       7.6%        3.5%
                                                                                                                            0.0%       0.0%       0.0%        0.0%
(Benefit from) provision for income taxes              ($30,048)           $9,662         ($36,908)        ($19,098)       -2.1%       0.5%      -2.1%       -1.1%
                                                     --------------   --------------    --------------   --------------   --------   --------   --------    --------
Net income (loss)                                        ($8,302)        $67,303          $173,533          $77,511        -0.6%       3.8%       9.7%       4.7%



Source:
Take-Two Interactive, Inc.'s 2017-2018 Form 10-Ks.
